DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/425,445 filed on May 29, 2019 in which claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1,2, 5, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilligardt et al. (US 2019/0329729 A1) in view of  Anan et al. (US 2011/0317935 A1).
In regard to claim 1, Hilligardt et al. discloses  an autonomous driving control apparatus comprising:
a communicator configured to communicate with an image obtainer for obtaining an external image of the surroundings of a vehicle (see at least [0051], [0052], [0055], [0056], [0061][0068], [0079], [008], and Figs. 1, 2, 3A, 3B, 3C) and an internal image of the vehicle and communicate with an obstacle detector for detecting obstacles (see at least [0051], [0052], [0055], [0056], [0061][0068], [0079], [008], and Figs. 1, 2, 3A, 3B, 3C);
a controller configured to control autonomous driving based on obstacle detection information detected by the obstacle detector and image data obtained by the image obtainer (see at least [0051], [0052], [0055], [0056], [0061][0068], [0079], [008], and Figs. 1, 2, 3A, 3B, 3C)  (see at least [0051], [0052], [0055], [0056], [0061][0068], [0078]-[0082], [008], and Figs. 1, 2, 3A, 3B, 3C); and a storage configured to store (see at least [0051], [0052], [0055], [0056], [0061][0068], [0079], [0078]-{0082], and Figs. 1, 2, 3A, 3B, 3C).
 	Hilligardt et al. does not explicitly disclose encrypt brightness data among the image data obtained by the image obtainer and storage configured to store the encrypted brightness data.
 	Anan et al. , in the field of image processing technique, discloses encrypt brightness data among the image data obtained by the image obtainer and storage configured to store the encrypted brightness data (see at least [0159]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hilligardt et al. with the encryption technique of Anan et al.in order to prevent forgery of preserve the authenticity of the image data obtained.

 	In regard to claims 2, 5, 6, Hilligardt et al. does not particularly discloses wherein the controller is configured to identify a region of interest (ROI) from the image 
 	Anan et al. discloses the above limitations (see at least [0158], [0159], claims 1, 10, Fig. 1).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hilligardt et al. with the encryption technique of Anan et al. in order to prevent forgery of preserve the authenticity of the image data obtained.

As to claims 8 and 9, they recite substantially the same limitations claims 1 and 2 above.   As such, claims 8 and 9 are rejected for substantially the same reasons given for claims 1 and 2 above and are incorporated herein.

5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilligardt et al. (US 2019/0329729 A1) in view of  Anan et al. (US 2011/0317935 A1) as applied to claim 1 above and further in view of  Kim (US 2014/0325236 A1).
In regard to claim 7, Hilligardt et al. discloses wherein the communicator is configured to communicate with a server, and wherein the controller is configured to determine whether an accident risk condition is determined based on the obstacle detection information detected by the obstacle detector during the control of the (see at least [0051], [0052], [0055], [0056], [0061][0068], [0079], [0078]-{0082], and Figs. 1, 2, 3A, 3B, 3C).
  	The combination of Hilligardt et al. and Anan et al. does not explicitly disclose   control the communicator to store the encrypted brightness data in the server when it is determined that the accident risk condition is present.
 	Kim discloses the above limitation (see at least [0007], [0052]\, Figs. 2-4).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hilligardt et al. and Anan et al. with the feature of Kim because such modification would enable traffic flow management to use the data stored in the black box in order to increase efficiency of traffic control and prevention of traffic accidents.

6.	Claim 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilligardt et al. (US 2019/0329729 A1) in view of  Kim (US 2014/0325236 A1).
 	In regard to claims 11, 14, and 15, Hilligardt et al. discloses a method for controlling a vehicle comprising:
controlling autonomous driving of the vehicle based on an external image obtained by a first image obtainer and obstacle detection information detected by an obstacle detector when the vehicle is in an autonomous driving mode(see at least [0051], [0052], [0055], [0056], [0061][0068], [0079], [008], and Figs. 1, 2, 3A, 3B, 3C);
determining whether an accident risk condition is determined based on the obstacle detection information detected by the obstacle detector during the control of (see at least [0051], [0052], [0055], [0056], [0061][0068], [0079], [008], and Figs. 1, 2, 3A, 3B, 3C).
identifying a direction in which the accident risk condition occurs (see at least [0051], [0052], [0055], [0056], [0061][0068], [0079], [008], and Figs. 1, 2, 3A, 3B, 3C).
 	Hilligardt et al. does not particularly disclose encrypting and storing external image data of the vehicle obtained by the first image obtainer and internal image data of the vehicle obtained by a second image obtainer, respectively, when it is determined that the accident risk condition is present. Transmitting the encrypted image data in a server.
 	Kim discloses the above limitation (see at least [0007], [0052]\, Figs. 2-4).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hilligardt et al. with the feature of Kim because such modification would enable traffic flow management to use the data stored in the black box in order to increase efficiency of traffic control and prevention of traffic accidents.

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilligardt et al. (US 2019/0329729 A1) in view of  Kim (US 2014/0325236 A1) as applied to claim 11 above and further in view of Anan et al. (US 2011/0317935 A1).
	In regard to claim 12, the combination of Hilligardt et al. and Kim does not particularly discloses wherein the controller is configured to identify a region of interest (ROI) from the image data, identify the sizes of macroblocks divided into different sizes based on the brightness and chrominance of the image data, and encrypt the brightness 
Anan et al. discloses the above limitations(see at least [0158], [0159], claims 1, 10, Fig. 1).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hilligardt et al. and Kim with the encryption technique of Anan et al. in order to prevent forgery of preserve the authenticity of the image data obtained.
 
Allowable Subject Matter
8.	Claims 3-4, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 3-4 and 10, the prior art of record fails to disclose:
“wherein the controller is configured to determine whether an accident risk condition is determined based on the obstacle detection information detected by the obstacle detector during the control of the autonomous driving, control the first memory to store the encrypted brightness data in the first memory when it is determined that the accident risk condition is not present, and control the second memory to store the encrypted brightness data in the second memory when it is determined that the accident risk condition is present.”

In regard to claim 13, the prior art of record fails to disclose:

identified braking force is equal to or greater than a reference braking force, a condition that the identified acceleration amount is equal to or greater than a reference acceleration amount, and a condition that the identified steering angle is equal to or greater than a reference steering angle are not all satisfied; and   storing the encrypted image data in the first memory when at least one of the conditions is satisfied.”.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Molin et al. (US 2014/0226019), Nakagata et al. (US 2009/0323950}, and Konrardy et al. (US Patent No. 9,646,428 B) define general state in the art of invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661